Case 17-11500-BLS Doc50 Filed 07/05/19 Page 1of 7

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: PAMELA J. DORSEY-MATTHEWS, Chapter 13

Case No. 17-11500-BLS
Debtor.

U.S. BANK TRUST NATIONAL

ASSOCIATION AS TRUSTEE OF THE TIKI

SERIES I TRUST, Docket Ref. No. 39

Movant,
and
PAMELA J. DORSEY-MATTHEWS,

Debtor.

 

—

 

STIPULATION REGARDING U.S. BANK TRUST NATIONAL ASSOCIATION AS
TRUSTEE OF THE TIKI SERIES II TRUST'S
MOTION FOR RELIEF FROM AUTOMATIC STAY AND REQUEST FOR

ADEQUATE PROTECTION

This Stipulated Order is made the day of 2019, by and among
Pamela J. Dorsey-Matthews (the “Debtor”) and U.S. Bank Trust National Association as Trustee
of the Tiki Series IMI Trust (“Movant”), through their Tespective counsel, as follows:

BACKGROUND

 

\, The Debtor is the real and registered owner of certain real estate situated
at 312 Cedar Avenue, Wilmington, Delaware 19804 (the “Mortgaged Property”) and is currently
In possession of same.

2. Movant is a secured creditor of the Debtor as evidenced by a certain note

(the “Note”), in the principal amount of $76,000.00, executed on December 18, 2007. Pursuant

to the Note, Debtor is currently required to make monthly payments in the amount of $786.30.

3. The Debtor executed a Mortgage dated on or about December 18, 2007
Case 17-11500-BLS Doc50 Filed 07/05/19 Page 2 of 7

(the “Mortgage”) securing the Note in favor of Movant’s interest in the Mortgaged Property.

4. On or about July 8, 2017 (the “Filing Date”), the Debtor filed a Voluntary
Petition for Relief Pursuant to Chapter 13 of Title 11 of the United States Code (the “Bankruptcy
Code”).

5. The Debior is in default of the Note and Mortgage obligations to Movant
as she has failed to make full payment of the Note and Mortgage that have come due for the
months of 8/1/2018 -5/1/2019.

6. The Debtor's post-petition payments to Movant fell into arrears and
Movant filed its Motion for Relief from Stay on April 11, 2019. (Docket No.39).

7. The parties to this Stipulated Order Tecognize the cost, inconvenience, and
uncertainty associated with pursuing and defending the motion for relief from the automatic stay
and instead desire to settle their disputes on the terms and conditions set forth in this Stipulated
Order.

NOW, THEREFORE, with the foregoing Background deemed incorporated
herein by this reference as if set forth at length, the parties hereto, intending to be legal ly bound
by this Stipulated Order, and in consideration of the mutual covenant and terms contained herein,
agree as follows:

8. Determination of the Movant’s Motion is hereby stayed until the Debtor
performs, observes, and/or fully comply with any covenant, term, or condition contained in this

stipulation, including, without limitation, the performance of payments called for by paragraphs
9 and 10 of this stipulation.

9. The arrearages and costs are calculated 48 [ollows:
3 7,863.00 Arrears
3 441.03 Unapplied Funds
Case 17-11500-BLS Doc50 Filed 07/05/19 Page 3 of 7

$ 181.00 Filing Fee
$ 400.00 Attomey Fees
$ 8,002.97 Total to be paid by stipulation

Arrears calculated as follows:
Mortgage payments — 8/1/2018 -5/1/2019 @ $786.30 each

10. Within thirty (30) days of the date of this Order, Debtor shall file a
Modified Chapter 13 Plan to provide cure for the balance of the post-petition delinquency in the
amount of $8,002.97 as referenced in Paragraph 10 of this Stipulation.

11. Approval by the Court of this Stipulation shall be deemed an allowed
claim in the amount of $8,002.97 for plan distribution purposes. Movant may file a
supplemental Proof of Claim for the said post petition arrears if so desired.

12. Debtor also agrees to pay to Movant their regular monthly payments

currently in the amount of $786.30 as they become due under the terms of the Note beginning

with the June 1, 2019 payment.
}3. The following shall be Events of Default under this Stipulated Order and
under the Note and Mortgage:
a, the occurrence of a default under the Note and Mortgage including

the failure to make a monthly payment to Movant pursuant to the

terms of the Note and Mortgage; and

b. Debtor's failure to perform, observe, or fully comply with any
covenant, term, or condition contained in this Stipulated Order
including, without limitation, the failure to file the Modified

Chapter 13 Plan or failure to make any payment called for by
paragraphs 11 and 13 respectively of this Stipulated Order.

14. Upon the occurrence of an Event of Default and ten (10) days’ notice
Case 17-11500-BLS Doc50 Filed 07/05/19 Page 4of 7

thereof to Debtor and her counsel as set forth in patagraph 11 above and Debtor's failure to cure

said event of default within 10 days of receipt of said Notice of Default, Relief from Stay will be

hereby lifted without further hearing, and Movant may, at its option, exercise any or all of the

following rights and remedies:

a.

declare all existing liabilities, indebtedness, and obligations of the
Debtor to Movant immediately due and payable, including, but not
limited to, interest, principal, expenses, advances to protect
Movant’s interest in the Mortgaged Propetty, and reasonable
counsel fees to enforce this Stipulated Order of the Note and
Mortgage, all without demand, notice, or any further actions;
institute any legal proceedings available to Movant for the purpose
of recovering any damages suffered by Movant as a result of
Debtor's breach of this Stipulated Order,

take any and all actions necessary to foreclose upon the Mortgaged
property; and/or

exercise any other right or remedy available to Movant under
applicable law.

All of the above items “a” through “d” shall be in rem actions only

against the property.

15. All notices required or desired to be given to the Debtor hereunder shall be

in writing and shall be deemed to have been given when the notice is (i) personally delivered to

Debtor and her counsel or (i) sent by United States First Class Wail, postage prepaid to Debtor
Case 17-11500-BLS Doc50 Filed 07/05/19 Page 5of7

at her address set forth below and sent by United States First Class Mail, postage prepaid to
Debtor's counsel at the address and number set forth below:

Debtor:

Pamela J. Dorsey-Matthews

312 Cedar Avenue
Wilmington, DE 19804

With a Copy to:
Timothy Joseph Weiler, Esquire Michael B. Joseph

Tim Weiler Law Chapter 13 Trustee
716 North Tatnall Street 824 Market Street

Wilmington, DE 19801-1716 P.O. Box 1351
Wilmington, DE 19899-1351

Any notice of a change in the foregoing addresses shall be sent to counsel for
Movant.

16. This Stipulated Order shall be binding upon the parties hereto, their
respective heirs, successors, assigns, executors, administrators, and legal and personal
representatives, regardless of whether the Debtor's bankruptcy case is converted or dismissed and
shall be binding upon any trustee appointed in the case. Confirmation of any plan or
reorganization filed in Debtor's bankruptcy case shall not alter, amend, modify, or otherwise
affect any term, covenant, or condition of this Stipulated Order without the prior written consent
of Movant.

17. Nothing herein nor any delay on the part of Movant in the exercise of any

right or remedy hereunder shall operate or be construed as a waiver of any of Movant’s rights

hereunder.
Case 17-11500-BLS Doc50 Filed 07/05/19 Page 6 of 7

18. This Stipulated Order may be executed in any number of counterparts,

each of which shall be deemed to be an original, but all of which together shall constitute but one

and the same instrument.

19, It is expressly understood and agreed that the execution and entry of this
Stipulated Order shall in no way constitute a waiver of the Debtor's Tight to propose a plan of
reorganization which seeks to impair Movant’s claim or Tight to object to any plan of
reorganization proposed or filed by the Debtor.

20. As long as no uncured Event of Default exists, the terms of Stipulated
Order shall remain in effect until all of the payments under paragraph 9 have been made.

21, Attorney fees and costs for issuing Notice to Cure, Notice / Certificate /
Affidavit of Default, and order for relief are Tecoverable and may be added to the alrearage,

IN WITNESS WHEREOF, the parties hereto have authorized their counsel to

execute this Stipulated Order on their behalf and have caused this Stipulated Order to be

executed.

Date: }\ 9, 2019 MCCABE, WEISRERG & CONWAY, LLC
m_av~
{ AN fy

4 AN «te Jeanet Chay | ton
Suite 204 (No. 279%)

   
 

 

(302) 499-3520 [tel]
(855) 425-1980 [fax]
Counsel for Movant
Case 17-11500-BLS Doc50 Filed 07/05/19 Page 7 of 7

Date: G ZI 2019 Ty pein

Timothy }6sep Weiler, Esquire
Tim Weiler Law

716 North Tatnall Street
Wilmington, DE 19801-1716
Counsel for Debtor.

The Trustee has read this Stipulated Order and.consents to the terms thereof,
Z ) ,

Dated: _/-/ 2019 Lo -<L (A714
Michae/B. Joséph

APPROVED AND SO ORDERED this _ day of 2019.

BY THE COURT:

 

United States Bankruptcy Judge
